Exhibit 10.1

LOGO [g122685g36m63.jpg]

Corporate Office

1340 Treat Blvd.,

Suite 600

Walnut Creek, CA 94597

(925) 948-4000

Fax (925) 930-0788

Friday, November 5, 2010

Ms. Lori Varlas

1806 Chaparro Court

Walnut Creek, CA 94596

Dear Lori,

I am pleased to confirm your offer of employment with Central Garden & Pet. You
will assume the position of Senior Vice President, Chief Financial Officer &
Secretary on December 1, 2010. You will report to me and you will be located in
the Walnut Creek office. I look forward to working with you and expect that your
participation and contribution will be a positive, valuable and productive work
experience. This offer is contingent on the results of reference checks and
background screening that will be conducted by Central or its authorized agent.
Outlined below are the details regarding your offer. Upon review and approval,
please sign, date and return one original to Laura Gordon at Central Garden &
Pet in the envelope provided. If you have any questions, please feel free to
call Sarah Russo, Director of Recruiting, at 925-948-3642.

Position Title and Compensation

You will be joining the Company on December 1, 2010 as Senior Vice President,
Chief Financial Officer & Secretary at a starting salary of $14,615.39 per
bi-weekly pay period. This would equate to approximately $380,000 annually, less
applicable taxes, based on a normal full time year. You will be eligible to
participate fully in the 2011 fiscal year bonus plan at a target rate of 50%.
Your bonus is based upon both your individual and Central’s performance with a
payout made in the first quarter following the fiscal year close. The award and
amount of any bonus is at the discretion of the Company. Your performance review
will be conducted annually.

I will be recommending that the Central Garden & Pet Board of Directors grant
you 40,000 shares of Restricted Stock. These will vest 20% per year in Years 3,
4, 5, 6 & 7. Further details of those grants and their vesting schedule will be
given at the time of the award. In addition, I will also recommend a
Performance-Based Stock Option grant of 50,000 shares to vest 20% annually over
five (5) years, subject to the Board of Directors’ approval.

You will be provided with a car allowance of $1,000 (net) monthly (payable on
the second pay period of each month). The car allowance is inclusive of all
expenses including maintenance, car washes, insurance, etc.



--------------------------------------------------------------------------------

Ms. Lori Varlas

November 5, 2010

Page 2

 

Benefits

You will be afforded four (4) weeks of vacation benefits annually which will
begin to accrue upon your hire date. Your maximum vacation accrual will be seven
(7) weeks. Once you have accrued that amount of vacation time, you will stop
earning vacation until you have taken vacation and reduced your accrual below
that amount.

Central offers its employees a comprehensive benefits program. On the first of
the month, after one full calendar month of employment, you (and any eligible
dependents) will be eligible to participate in Central’s health care plan, if
you elect to enroll. Upon your employment orientation you will be provided
further information about medical, dental, vision, life, disability, and 401-K
Plan participation guidelines.

Other

On your first day of employment you will be asked to provide two forms of
identification to comply with the Federal Immigration Reform Act (I-9). It is
important to bring the required forms of ID to fulfill this requirement to be
eligible to start work. You will also have an orientation to further explain
your benefits and new hire paperwork during your first days.

You will be expected to execute an “Agreement to Protect Confidential
Information, Intellectual Property & Business Relationships” and “Post
Employment Consulting Agreement” as a condition of employment, which is attached
to this Employment Offer Letter.

As indicated on the application form you will or have completed, your employment
with Central is “at will” in that it can be terminated with or without cause,
and with or without notice, at any time at the option of either Central or
yourself, except as otherwise provided by law. The terms of this offer letter,
therefore, do not and are not intended to create an express and/or implied
contract of employment with Central. No manager or representative of Central,
other than the CEO of Central Garden & Pet Company, has the authority to enter
into any agreement or contract to the foregoing, and any promise to the contrary
may only be relied upon by you if they are in writing and signed by the CEO of
Central Garden & Pet.

Should your employment be terminated for reasons other than for “cause”,
voluntary resignation, or retirement, you will receive severance benefits
consisting of your then current base salary continuation for a nine (9) month
period, excluding bonuses or any other allowances being provided at that time.
Payment of this severance shall be conditioned on your signing a general release
of claims in a form acceptable to the Company. You will be provided, at most,
sixty (60) days to consider whether to sign such release. “Cause” is defined as:
(a) an act or omission constituting negligence or misconduct which is materially
injurious to the Company; (b) failure to comply with the lawful directives of
the Board of Directors; (c) your material breach of material Company policy,
which is not cured within thirty (30) days after written notice thereof; (d) the
abuse of alcohol or drugs; (e) fraud, theft or embezzlement of Company assets,
criminal conduct or any other act of moral turpitude by which is materially
injurious to the Company; (f) a material violation of any securities law,
regulation or compliance policy of the Company; (g) failure to perform in a
manner acceptable to the Company after written notice and an opportunity to
cure.

Any payment hereunder subject to Section 409A will be considered a separate
payment for purposes of Section 409A. To the extent that it is determined by the
Company in good faith that all or a portion of any payments hereunder subject to
Section 409A made in connection with your



--------------------------------------------------------------------------------

Ms. Lori Varlas

November 5, 2010

Page 3

 

separation from service are not exempt from Section 409A and that you are a
“specified employee” (within the meaning of Section 409A) at the time of your
separation from service, then payment of such non-exempt payments shall not be
made until the date that is six (6) months and one day after your separation
from service (or, if earlier, your death), with any payments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six (6) mouths and one day following your separation
from service and any subsequent payments, if any, being paid in accordance with
the dates and terms set forth herein.

Lori, welcome to Central Garden & Pet Company! We all look forward to having the
opportunity to work with you toward building a strong team and making a positive
performance difference.

 

Sincerely,    Accepted:   /s/ William E. Brown      William E. Brown   

/s/ Lori A. Varlas

 

11/5/2010

Chairman & Chief Executive Officer    Name   Date Central Garden & Pet Company
    

 

Enclosures:    Agreement to Protect Confidential Information, Intellectual
Property & Business Relationships    Post Employment Consulting Agreement   
Employment Application    FCRA Disclosure & Authorization Form    Self-Addressed
Reply Envelope

 

cc:    Sarah Russo    Lesley Rogers    Teresa Cleland    Laura Gordon    Linda
Robb



--------------------------------------------------------------------------------

AGREEMENT TO PROTECT CONFIDENTIAL INFORMATION, INTELLECTUAL

PROPERTY AND BUSINESS RELATIONSHIPS

This Agreement is made this 5th day of November, 2010 (the “Effective Date”) by
and between Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
Lori Varlas (“Employee,” “I” or “Me”).

I RECOGNIZE that during my employment as a key executive with Central Garden &
Pet Company and/or any of its wholly owned subsidiaries, successors and assigns
(collectively called “the Company”), I will be provided with and have access to
Confidential Information (as defined below) and/or valuable business
relationships and support in developing customer goodwill at the Company’s
expense in reliance upon my promises in this Agreement;

I RECOGNIZE that my employment in certain capacities with a competitor would by
its nature involve the unauthorized use or disclosure of Company Confidential
Information and/or unauthorized conversion of goodwill developed at the
Company’s expense to the benefit of the competitor;

I RECOGNIZE that the Company’s Confidential Information and business
relationships are critical to its success in the marketplace, and that the
nature of the Confidential Information and customer goodwill that I will be
provided with will be national in nature as the Company operates on a
nationwide-basis. I recognize and concur that the legitimate business interests
of the Company in protecting its Confidential Information and/or customer
goodwill is nationwide in nature;

I RECOGNIZE that the law regarding restrictive covenants varies from state to
state and the law that will apply to this Agreement after I terminate will
depend on factors such as where I live, where I work, the location of my
employer, the location of my former employer and other factors, many which are
unknown at this time;

THEREFORE, in consideration for the employment provided to me, to prevent the
unauthorized use or disclosure of Company Confidential Information and/or
unauthorized conversion of customer goodwill, and to protect the Company’s
valuable Confidential Information and/or customer goodwill, I agree to the
following:

1. Definitions.

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean any information, or compilation of information,
including its business, its plans, its customers, its contracts, its suppliers,
or its strategies, that has been or is created, maintained, or used by the
Company in the course of its business and that is not generally known to the
public or to those for whom it would have value or provide an actual or
potential competitive advantage. Confidential Information includes third party
information provided to the Company in confidence. Authorized disclosure of
Confidential Information by the Company to a third party in confidence for a
limited business purposes will not remove it from protection of this Agreement
for any other party or for any other purpose. Confidential Information includes,
but is not limited to, all such information I learned or developed during any
previous

 

1



--------------------------------------------------------------------------------

employment with the Company or its predecessors in interest and all of the
Company’s confidential, proprietary and trade secret information, which may
include information and strategies relating to the Company’s products, processes
and services, including customer lists and files, product description and
pricing, information and strategy regarding profits, costs, marketing,
purchasing, sales, customers, suppliers, contract terms, employees, salaries,
product development plans, business, acquisition and financial plans and
forecasts, and marketing and sales plans and forecasts. I acknowledge that
requiring me to enter into this Agreement is one of the measures that the
Company uses to maintain the secrecy of its Confidential Information.

(b) Relevant Territory. For purposes of this Agreement, “Relevant Territory”
shall mean any territory or region in which I performed services on behalf of
the Company or about which I learned Confidential Information regarding the
Company during the two (2) years prior to my separation from the Company for any
reason.

(c) Services. For purposes of this Agreement, “Services” shall mean the same as
or similar in purpose or function to those activities in which I engaged during
the two (2) years prior to my separation from the Company for any reason.

2. Confidentiality. I agree that I will not, during my employment with the
Company (except in furtherance of the Company’s interests), or at any time after
employment terminates, without the prior written consent of the Company Vice
President of Human Resources, disclose any Confidential Information to or use
any Confidential Information for, any third party or entity. This restriction
prohibits me from, among other activities, engaging in or preparing to engage in
developing, producing, marketing, distributing or selling lawn, garden, animal
health, nutrition or pet related products for any business entity if that
activity in any way involves the use or disclosure of Company Confidential
Information and diverting or attempting to divert any business or customers from
the Company using Confidential Information. Notwithstanding the foregoing, to
the extent that any Confidential Information is determined by a court of
competent jurisdiction to be confidential information that does not qualify for
protection as a trade secret under applicable law, the prohibition on use and
disclosure of that specific information provided for herein shall only be in
effect for a period of three years after the termination of my employment with
the Company; otherwise as to trade secret information the prohibition shall last
until the information ceases to be a trade secret (other than through any breach
of secrecy by me or other third parties under a duty of secrecy to the Company).
In the event that after my employment with the Company ceases, if I have any
doubt about whether particular information may be used or disclosed, I will
contact the Company Vice President of Human Resources. I agree that I will
return at termination, all Company property and information in any and all
forms, including electronically stored information.

3. Post-Employment Activities

(a) Non-Competition. For eighteen (18) months after the termination of my
employment with the Company and/or any post-employment consulting agreement with
the Company, I will not render Services, either directly or indirectly, for any
business engaged in or about to be engaged in developing, producing, marketing,
distributing or selling lawn, garden, animal health, nutrition or pet related
products in the Relevant Territory. This paragraph shall only apply in those
jurisdictions where restrictions such as contained in this paragraph are

 

2



--------------------------------------------------------------------------------

enforceable. While I reside in and am subject to the laws of California, this
paragraph will not apply to me except to the limited extent I may not engage in
conduct that requires me to engage in the unauthorized use or disclosure of
Confidential Information as otherwise provided in this Agreement.

(b) Non-Solicitation of Customers. For eighteen (18) months after the
termination of my employment with the Company and/or any post-employment
consulting agreement with the Company, I will not solicit, directly or
indirectly, any customer of the Company whose identity is a Company trade
secret, or any customer about whom I learned Confidential Information while in
the employ or service of the Company, in lawn, garden, animal health, nutrition,
or pet related products. This paragraph shall apply in those jurisdictions where
restrictions such as contained in this paragraph are enforceable.

(c) Non-Solicitation of Employees. For eighteen (18) months after the
termination of my employment with the Company and/or any post-employment
consulting agreement with the Company, I will not recruit, solicit or induce, or
attempt to recruit, solicit or induce, any employee of the Company to terminate
their employment with the Company or otherwise cease their relationship with the
Company. This paragraph shall apply in those jurisdictions where restrictions
such as contained in this paragraph are enforceable. While I reside in and am
subject to the laws of California, this paragraph will not apply to me except to
the limited extent I may not engage in conduct that requires me to engage in the
unauthorized use or disclosure of Confidential Information as otherwise provided
in this Agreement.

(d) Duty to Present Contract. For eighteen (18) months after the termination of
my employment with the Company and/or any post-employment consulting agreement
with the Company, before I accept employment with any person or organization
that is engaged in or about to be engaged in developing, producing, marketing,
distributing or selling lawn, garden, animal health, nutrition or pet related
products, I agree (1) to advise that prospective employer about the existence of
this Agreement; (2) to provide that potential employer a copy of this Agreement;
and (3) to advise the Company’s Vice President of Human Resources in writing,
within five (5) business days, to whom I have provided a copy of this Agreement.

4. Reformation/Severability. If any restriction set forth in this Agreement is
found by a court to be unenforceable for any reason, the court is empowered and
directed to interpret the restriction to extend only so broadly as to be
enforceable in that jurisdiction. Additionally, should any of the provisions of
this Agreement be determined to be invalid by a court of competent jurisdiction,
it is agreed that such determination shall not affect the enforceability of the
other provisions herein.

5. Further Acknowledgments. I understand that the restrictions contained in this
Agreement are necessary and reasonable for the protection of the Company’s
business, goodwill and its Confidential Information. I understand that any
breach of this Agreement will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, I agree that the Company shall have the right to seek specific
performance and injunctive relief. Any business entity that employs me in a
capacity in which I violate this Agreement shall be liable for damages and
injunctive relief. Further, I understand

 

3



--------------------------------------------------------------------------------

that the Company intends to install the full measure of protections permitted by
the law to protect its Confidential Information and business relationships, but
does not intend to impose any greater protections on me than those permitted by
law. I ACKNOWLEDGE THAT THE LAW THAT COULD GOVERN RESTRICTIVE COVENANTS SUCH AS
THIS IS IMPORTANT, RAPIDLY CHANGING AND VARIES FROM STATE TO STATE. ABSENT MY
AGREEMENT TO ALL OF THE TERMS SET FORTH IN THIS AGREEMENT, I ALSO UNDERSTAND
THAT THE LAW THAT COULD APPLY AFTER I TERMINATE COULD DEPEND ON FACTORS SUCH AS
WHERE I LIVE, WHERE I WORK, THE LOCATION OF MY EMPLOYER, THE LOCATION OF MY
FORMER EMPLOYER AND OTHER FACTORS, MANY OF WHICH ARE UNKNOWN AT THE TIME I ENTER
THIS AGREEMENT. AS SUCH, I UNDERSTAND THAT I HAVE BEEN ADVISED TO CONSULT WITH
AN ATTORNEY OF MY CHOICE TO DISCUSS THIS AGREEMENT AND MY LEGAL OBLIGATIONS
UNDER THIS AGREEMENT AFTER MY TERMINATION OF EMPLOYMENT.

6. Separability. Courts should treat each numbered paragraph as a separate and
severable contractual obligation intended to protect the legitimate interests of
the Company and to which I intend to be bound.

7. Non Waiver. I agree that the Company’s determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of my obligations under this Agreement.

8. Fiduciary Duty. This Agreement is in addition to any fiduciary duty and
obligation that may exist under statutory or common law.

9. Choice of Forum and Laws. I agree that this Agreement shall be governed by
and construed according to the internal laws of the State of Delaware without
reference to conflict of law principles. I acknowledge and agree that Delaware
has a material interest in the terms, conditions, performance and enforcement of
this Agreement and that the State of Delaware bears a substantial relationship
to the Company and me and the transactions between us under this Agreement as
the Company is a citizen of the State of Delaware, and the performance of my
services under this Agreement shall not be limited to any one state, but rather
shall involve services on behalf of the Company’s businesses and concerns that
are headquartered in multiple states and which do business in all fifty states.
I additionally acknowledge and agree that courts of the State of Delaware shall
be a proper and exclusive forum to adjudicate any and all claims or causes of
action arising out of or in connection with this Agreement or otherwise arising
in connection with the future relationship between the Company and me. Should
the Company determine to seek judicial relief, I hereby consent to jurisdiction
and venue in the courts of the State of Delaware. I also agree exclusively to
the jurisdiction and venue of the courts of the State of Delaware in the event I
initiate any action involving any alleged non-compliance with this Agreement by
the Company or any action involving the meaning, interpretation or enforcement
of any provision of this Agreement. I hereby represent that I am a sophisticated
and knowledgeable businessperson, and that I fully and freely bargained for and
agreed to the selection of such forum to resolve any and all disputes and/or
claims between the Company and me.

 

4



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by me and the Chief Executive Officer of the Company. I enter
into this Agreement voluntarily.

 

AGREED AND ACCEPTED BY:

/s/ Lori A.Varlas

Lori Varlas

 

/s/ William E. Brown

William E. Brown Chairman & Chief Executive Officer Central Garden & Pet Company

 

5



--------------------------------------------------------------------------------

POST EMPLOYMENT CONSULTING AGREEMENT

This Agreement is made this 5th day of November, 2010 (the “Effective Date”) by
and between Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
Lori Varlas (the “Executive”).

Executive recognizes that in her capacity as a key executive with the Company
she provides unique services that will be exceedingly difficult to replace after
termination of her employment.

Executive recognizes that the Company desires continued access to Executive’s
unique services, knowledge and a reasonable transition after the termination of
Executive’s employment.

Executive recognizes that she has been provided adequate consideration for
entering into this Consulting Agreement.

THEREFORE, in consideration for employment and the additional consideration
provided herein, Executive and the Company agree to the following:

1. Consulting Services. Executive will provide continuing strategic advice and
counsel related to the business issues and projects Executive was involved in
while employed by the Company (“Consulting Services”). Executive will be
available to provide approximately ten (10) hours of such Consulting Services
per month in a manner that will not unduly interfere with any other employment
Executive may then have.

2. Term of Agreement. Executive will provide Consulting Services effective upon
termination of Executive’s employment with the Company and continuing thereafter
for a period of twenty-four (24) months (“Term of Agreement”). Should the
Executive’s employment with the Company be terminated for cause or if the
Executive resigns from employment with the Company, the Company retains the
right in its sole discretion to elect not to utilize the Executive in any
Post-Employment Consultant capacity, in which case any rights and obligations of
the parties under this Agreement shall have no effect. Should the Company decide
under this provision not to utilize the Executive in any Post-Employment
Consultant capacity, the Company will give prompt written notice to the
Executive of that decision.

3. Compensation. In addition to the consideration provided by employment
mentioned above, Executive shall be paid twenty five hundred dollars ($2,500)
per month during the Term of Agreement (“Consulting Fee”).

4. Expenses. Executive will be reimbursed by the Company for all expenses
necessarily incurred in the performance of this Agreement.

5. Termination. Notwithstanding the Term of Agreement specified above, this
Agreement shall terminate under any of the following circumstances: (a) in the
event

 

1



--------------------------------------------------------------------------------

Executive dies, this Agreement shall terminate immediately; (b) if Executive,
due to physical or mental disability, is unable to perform the services called
for under this Agreement, with or without reasonable accommodation, either the
Company or Executive may terminate this Agreement by providing thirty (30) days
written notice; (c) Executive materially breaches the terms of this Agreement;
and (d) the parties may terminate this Agreement by mutual written agreement.

6. Unique Services; Duty of Loyalty. Executive acknowledges and agrees that
during the Term of Agreement she will have a continuing fiduciary duty and duty
of loyalty to the Company. She agrees that during the Term of Agreement, she
will not render executive, managerial, market research, advice or consulting
services, either directly or indirectly, to any business engaged in or about to
be engaged in developing, producing marketing, distributing or selling lawn,
garden, animal health, or pet related products or which would otherwise conflict
with her obligations to the Company. This paragraph shall only apply in those
jurisdictions where restrictions such as contained in this paragraph are
enforceable. While I reside in and am subject to the laws of California, this
paragraph will not apply to me except to the limited extent that I agree that I
may not engage in or prepare to engage in developing, producing, marketing,
distributing or selling lawn, garden, animal health, nutrition or pet related
products for myself or any business entity if that activity in any way involves
the unauthorized use or disclosure of Company Confidential Information and/or
diverting or attempting to divert any business or customers from the Company
using such Confidential Information.

7. Confidential Information or Materials. During the Term of Agreement,
Executive will have access to the Company’s confidential, proprietary and trade
secret information (collectively called Company Confidential Information”) For
purposes of this Agreement, “Confidential Information” shall mean any
information, or compilation of information, including its business, its plans,
its customers, its contracts, its suppliers, or its strategies, that has been or
is created, maintained, or used by the Company in the course of its business and
that is not generally known to the public or to those for whom it would have
value or provide an actual or potential competitive advantage. Confidential
Information includes third party information provided to the Company in
confidence. Authorized disclosure of Confidential Information by the Company to
a third party in confidence for a limited business purposes will not remove it
from protection of this Agreement for any other party or for any other purpose.
Confidential Information includes, but is not limited to, all such information
Executive learned or developed during any previous employment with the Company
or its predecessors in interest and all of the Company’s confidential,
proprietary and trade secret information, which may include information and
strategies relating to the Company’s products, processes and services, including
customer lists and files, product description and pricing, information and
strategy regarding profits, costs, marketing, purchasing, sales, customers,
suppliers, contract terms, employees, salaries, product development plans,
business, acquisition and financial plans and forecasts, and marketing and sales
plans and forecasts. Executive will not, during the Term of Agreement or
thereafter, directly or indirectly disclose to any other person or entity, or
use for Executive’s own benefit or for the benefit of others besides Company,
any Company Confidential Information. Upon termination of this Agreement,
Executive agrees to promptly return all Company Confidential Information.

 

2



--------------------------------------------------------------------------------

8. Remedies. Executive understands and acknowledges that Company’s remedies at
law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, Executive agrees that the Company shall have the right to seek
specific performance and injunctive relief. It is also expressly agreed that, in
the event of such a breach, Company shall also be entitled to recover all of its
costs and expenses (including attorneys’ fees) incurred in enforcing its rights
hereunder.

9. Independent Contractor Status. For all purposes, during the Term of
Agreement, Executive shall be deemed to be an independent contractor, and not an
employee or agent of the Company. Accordingly, Executive shall not be entitled
to any rights or benefits to which any employee of Company may be entitled.

10. Other Employment. Nothing in this Agreement shall prevent Executive from
performing services for other employers or business entities, consistent with
the terms of this Agreement, during the Term of Agreement.

11. Intellectual Property Rights. Company shall have sole ownership of and all
rights, title and interest, to all data, drawings, designs, analyses, graphs,
reports, products, tooling, physical property, computer programs, software
codes, trade secrets, and all inventions, discoveries and improvements or other
items or concepts, whether patentable or not (collectively, Intellectual
Property”) which are conceived or reduced to practice during the Term of
Agreement and arising out of or relating to the services performed hereunder or
using the equipment or resources of the Company. To the extent any such
Intellectual Property qualifies as a “work for hire” under the United States
Copyright Act (17 U.S.C. Sec. 101); Executive agrees that the Company is the
author for copyright purposes. To the extent that any Intellectual Property is
not a work for hire, Executive agrees to assign, and hereby does assign its
entire right, title and interest in such Intellectual Property, including the
right to sue for past infringements.

12. No Authority to Bind Company. During the Term of Agreement, Executive will
not have any authority to commit or bind Company to any contractual or financial
obligations without the Company’s prior written consent.

13. Assignment. This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.

14. Entire Agreement. Except for the parties’ prior Agreement to Protect
Confidential Information, whose terms shall not be limited or affected by this
Agreement, this Agreement constitutes the entire understanding of the parties on
the subjects covered. It cannot be modified or waived except in a writing signed
by both parties.

15. Agreement Enforceable to Full Extent Possible. If any restriction set forth
in this Agreement is found by a court to be unenforceable for any reason, the
court is

 

3



--------------------------------------------------------------------------------

empowered and directed to interpret the restriction to extend only so broadly as
to be enforceable in that jurisdiction. Additionally, should any of the
provisions of this Agreement be determined to be invalid by a court of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein.

16. Non Waiver. I agree that the Company’s determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of my obligations under this Agreement.

17. Fiduciary Duty. This Agreement is in addition to any fiduciary duty and
obligation that may exist under statutory or common law.

18. Choice of Forum and Laws. This Agreement shall be governed by and construed
according to the internal laws of the State of Delaware without reference to
conflict of law principles. Executive acknowledges and agrees that Delaware has
a material interest in the terms, conditions, performance and enforcement of
this Agreement and that the State of Delaware bears a substantial relationship
to the parties and the transactions between such parties under this Agreement as
the Company is a citizen of the State of Delaware, and the Executive’s
performance of services under this Agreement shall not be limited to any one
state, but rather shall involve services on behalf of the Company’s businesses
and concerns which are headquartered in multiple states and which do business in
all fifty states. Executive additionally acknowledges and agrees that courts of
the State of Delaware shall be a proper and exclusive forum to adjudicate any
and all claims or causes of action arising out of or in connection with this
Agreement or otherwise arising in connection with the future relationship
between the parties. Should the Company determine to seek judicial relief,
Executive hereby consents to jurisdiction and venue in the courts of the State
of Delaware. Executive also agrees exclusively to the jurisdiction and venue of
the courts of the State of Delaware in the event she initiates any action
involving alleged non-compliance with this Agreement by the Company or any
action involving the meaning, interpretation or enforcement of any provision of
this Agreement. Executive represents that she is a sophisticated and
knowledgeable businessperson, and that she fully and freely bargained for and
agreed to the selection of such forum to resolve any and all disputes and/or
claims between the parties.

The parties agree to each of the terms and conditions set forth above.

 

11/5/2010

     

/s/ Lori A. Varlas

Date       Lori Varlas

11/5/2010

     

/s/ William E. Brown

Date       William E. Brown      

Chairman & Chief Executive Officer

Central Garden & Pet Company

 

4